Citation Nr: 1220772	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for chest pains/heart condition and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a stomach condition, to include as due to an undiagnosed illness, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 1976, from August 1979 to September 1984, and from May 1985 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claims for service connection for chest pain/heart condition and for a stomach condition and gastroenteritis, to include as due to an undiagnosed illness.

In April 2012, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript is contained in the claims file.

The issues of entitlement to service connection for colon cancer, kidney stones, gall stones, removal of gallbladder, skin cancer, sleep apnea, and high cholesterol were raised in a December 2007 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for chest pains/heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied service connection for a chest pains/heart condition.  The Veteran was notified of this decision and of his right to appeal but did not file a timely appeal. 

2.  The evidence added to the record since the last final decision is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for chest pains/heart condition, and creates a reasonable possibility of an allowance of the claim.

3.  In a May 1996 rating decision, the RO denied service connection for a stomach condition and gastroenteritis, to include as due to an undiagnosed illness.  The Veteran was notified of this decision and of his right to appeal but did not file a timely appeal. 

4.  The evidence added to the record since the last final decision is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a stomach condition and gastroenteritis, to include as due to an undiagnosed illness, and creates a reasonable possibility of an allowance of the claim.

5.  The Veteran's current stomach condition, reflex esophagitis with retrosternal chest pain, was caused or aggravated by his service-connected hiatal hernia.  

6.  There is no current diagnosis of gastroenteritis or any indication of any other stomach condition, to include as due to undiagnosed illness.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied service connection for chest pains/heart condition is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chest pains/heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The May 1996 rating decision that denied service connection for a stomach condition and gastroenteritis, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach condition and gastroenteritis, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  Reflex esophagitis with retrosternal chest pain  was caused or aggravated by the Veteran's service-connected hiatal hernia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2011). 

6.  Claimed gastroenteritis or any other stomach condition was not incurred in or aggravated by the Veteran's active duty military service; was not caused or aggravated by a service-connected disability; nor was shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a chest pains/heart condition and to reopen and grant service connection for a stomach condition, reflux esophagitis, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for a chest pains/heart condition is deferred pending additional development consistent with the VCAA.

With regard to service connection for gastroenteritis and any other stomach condition, to include as due to an undiagnosed illness, the Veterans Claims Assistance Act of 2000 (VCAA)and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter, sent prior to the initial February 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also notified the Veteran that his claim for service connection was previously denied because there was no medical evidence to demonstrate that he suffered from a stomach condition in service or within two years following service.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence. Additionally, the November 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Relevant to the duty to assist, the Veteran's service treatment, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded a VA examination in December 2006 in order to adjudicate his service connection claim.  In this regard, the Board finds that the proffered opinion regarding the Veteran's current stomach condition was based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that VA examination is sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

New and Material Evidence

In a May 1996 decision, the RO denied the Veteran's claims of entitlement to service connection for chest pains/heart condition and for a stomach condition and gastroenteritis, to include as due to an undiagnosed illness.  At the time, the RO determined that there was no indication that the in-service chest pains and gastroenteritis were chronic or had continued following service.  There was additionally no indication that he experienced a stomach disability during his service in the Persian Gulf or within two years following separation from such service.  Thus, the RO denied the claims.  The Veteran did not appeal those decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011). 

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the application to reopen the claims in July 2006 and in October 2006. Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

With regard to the claim for service connection for chest pains/heart condition, new evidence received since the final May 1996 denial includes an August 2006 diagnosis of coronary artery disease status post stenting, hypertension, and hyperlipidemia.  

With regard to the claim for service connection for a stomach condition and gastroenteritis, to include as due to an undiagnosed illness, new evidence received since the final May 1996 denial includes a December 2006 VA examination that demonstrates current diagnoses of stomach disorders considered to be medically related to the service-connected hiatal hernia.

The Board finds that new and material evidence sufficient to reopen the claims has been received.  Previously, there was no indication that the Veteran currently suffered from a heart disability.  Also previously, there was no indication that the Veteran suffered from any other stomach condition other than hiatal hernia, much less any other stomach condition that was caused or aggravated by the hiatal hernia.  Accordingly, the record includes new evidence, namely new diagnoses, that creates a reasonable possibility of an allowance of the claims.  38 C.F.R. § 3.156(a) (2011).  Additionally, the Board finds that the new evidence is not cumulative of the evidence considered at the time of the prior final decision.  Thus, in light of the positive medical evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claims has been received, and thus, the claims are reopened.

As the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for a stomach condition, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, November 2006 notice and May 2009 statement of the case provided the appellant with the laws and regulations pertaining to consideration of the claim on the merits.  Given that the appellant had adequate notice of the applicable regulations, and the favorable nature of the decision, the Board finds that the Veteran would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

The Veteran contends that he suffers from ongoing and continuous digestive symptoms and disabilities, including gastroesphageal reflux (GERD), acid reflux, hiatal hernia, and gastroenteritis, that were caused or aggravated by his service or due to an undiagnosed illness.

At the outset, the Board notes that the Veteran is already in receipt of service connection for hiatal hernia and GERD, thus those issues are not before the Board at this time.  In that regard, the Board finds the Veteran's contentions that his acid reflux is a separate condition aside from his hiatal hernia and GERD and should be separately compensated is unfounded.  Specifically, the Veteran's acid reflux is a manifestation of his GERD.  See Dorland Illustrated Medical Dictionary 1640 (31st ed. 2007).  Thus, the disabilities of hiatal hernia, GERD, and acid reflux, having already been service-connected and ratings assigned, are no longer before the Board.  Thus, the issue before the Board is whether the Veteran's gastroenteritis and any other stomach condition, to include as due to an undiagnosed illness, warrants service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including ulcers, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not  later than December 31, 2011, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1) . 

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i). 

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that in October 1979, the Veteran complained of stomach pain for over a week with loose stools.  In January 1981, the Veteran was suffering from gastric pain.  In July 1981, he was treated for food poisoning, with symptoms of diarrhea.   In February 1990, the Veteran was seen in the emergency room for possible hiatal hernia.  He had stabbing substernal chest pain.  Physical examination resulted in the assessment of gastrointestinal pain secondary to flatus.  In October 1990, the Veteran was treated for an acute viral syndrome manifested by diarrhea for two days.  In May 1991, the Veteran was treated for viral gastroenteritis.  In October 1993, the Veteran had left epigastric pain for three days that was sharp and constant.  The assessment was hiatal hernia exacerbation.

Post-service treatment records reflect that on March 1996 VA examination, the Veteran reported having epigastric pain.  The pain was sharp and stabbing in the epigastric area with occasional vomiting and nausea.  The symptoms were well-controlled with medication unless he overate.  Physical examination resulted in a diagnosis of hiatal hernia with occasional epigastric pain well-controlled with dietary modification.

On December 2006 VA examination, the Veteran reported having had a hiatal hernia for 13 years.  He could not eat solids or take large bites without getting retrosternal pain.  While in service he had gastric distress and heartburn.  He had a history of regurgitation of stomach contents.  He took medication for relief.  The diagnosis was "hiatal hernia progressed to reflex esophagitis and retrosternal chest pain."  The chest pains were relieved with a protein pump inhibitor with no abnormal physical findings.  A GI series showed a very small transient hiatal hernia and mild gastric thickening suggestive of gastritis.

In this case, the Board finds that the competent medical evidence has established a link between the Veteran's hiatal hernia with GERD and the onset of reflux esophagitis with retrosternal chest pains.  Although the Veteran's 10 percent rating for hiatal hernia with GERD already takes into account his current symptoms for his digestive disorder, to include his reflux esophagitis with retrosternal chest pain, because he contends that he suffers from an additional digestive disability, and the evidence shows that his hiatal hernia with GERD has caused reflex esophagitis, the Board finds that service connection is warranted for the newly diagnosed condition.  However, the current decision, which grants service connection for reflux esophagitis with retrosternal chest pain, may not result in increased compensation, as the VA must abide by the rules against pyramiding.  38 C.F.R. § 4.14 (2011).

However, the Board finds that service connection is not warranted for gastroenteritis.  For, there is no indication that the Veteran has suffered from gastroenteritis since separation from service or at any time during the pendency of the appeal.  Absent evidence of a chronic disease or disability, service connection is not for application.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Additionally, service connection for a stomach disorder as due to an undiagnosed illness must also be denied.  In that regard, the treatment records do not demonstrate that the Veteran suffers from an undiagnosed illness or a multi-symptom illness that is medically unexplained.  Rather, the Veteran has been shown to suffer from hiatal hernia with GERD that has caused or aggravated reflux esophagitis with retrosternal chest pain.  There are no other signs of symptoms that have been unaccounted for such that the Veteran would meet the criteria for service connection for a digestive disorder due to an undiagnosed illness.   Thus, there is no medically unexplained cluster of symptoms in this case, and service connection under 38 C.F.R. § 3.317, for undiagnosed illness, must be denied.

The Board notes that the Veteran has contended on his own behalf that he has gastroenteritis or a medically unexplained digestive disability related to his military service, to include his service in Southwest Asia.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's joint pain and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his feelings of stomach pain and symptoms, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his gastroenteritis and contended unexplained symptoms and his military service.  Therefore, the Board finds that because there is no current evidence of gastroenteritis or a medically unexplained symptom presentation to support a finding of a stomach condition due to an undiagnosed illness, service connection for those conditions must be denied.



ORDER

As new and material evidence sufficient to reopen a claim for service connection for a chest pains/heart condition has been received, the Veteran's previously-denied claim is reopened. 

As new and material evidence sufficient to reopen a claim for service connection for a stomach condition and gastroenteritis, to include as secondary to an undiagnosed illness, has been received, the Veteran's previously-denied claim is reopened. 

Service connection for reflux esophagitis with retrosternal chest pain is granted, subject to the laws and regulations governing monetary awards.

Service connection for a separate stomach condition and gastroenteritis, to include as due to an undiagnosed illness, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for chest pains/heart condition so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Service treatment records reflect that in July 1984, the Veteran had chest pains for one week.  He had chest pains that morning while running.  Examination of the chest was normal.  In December 1990, the Veteran reported having chest pains that were sharp and stabbing.  There was pain on inspiration, localized on the right side.  An EKG was reportedly within normal limits.  A recent UGI had shown hiatal hernia.  The assessment was probable GI spasm.  In October 1993, the Veteran reported that he had unprovoked pain in the chest on deep breaths.  The assessment was rule out strain.  A December 1994 X-ray of the chest was normal.  In April 1995, the Veteran reported having had chest pain for eight months that was getting worse.  There was a very sharp pain on the left side of the chest when he sneezed.  Physical examination resulted in the diagnosis of chostochondritis.

Post-service treatment records reflect that in January 2004, the Veteran seen for chest pressure.  His cholesterol was elevated.  He had borderline hypertension.  In August 2006, the Veteran was diagnosed with coronary artery disease status post stenting of the distal circumflex artery conducted in July 2006, hypertension, and hyperlipidemia.  He had several months of chest pain, left arm pain, and numbness and swelling of the left arm.

In this case, the Veteran contends that he has suffered from chest pain for many years, beginning while in service, and that only recently was he properly diagnosed with coronary artery disease.  He contends, however, that he suffered from high cholesterol and other symptoms leading to that diagnosis while in service.  The Board finds that the Veteran has provided credible statements that he suffered from chest pains for many years, as such is documented in his service treatment records, and finds that a VA examination is necessary to determine whether his current cardiovascular disability had its onset in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his chest pains/heart condition.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from VA facilities.  All reasonable attempts should be made to obtain such records.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of cardiovascular disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is it as least as likely as not (50 percent probability or greater) that any current cardiovascular disability is related to his active service, including  the multiple reports of chest pain?  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of chest pain after service.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for chest pains/heart condition should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


